Dodge, J.
While I concur in the conclusion reached by the court that the evidence tends to establish negligence on the part of the motorman, and that it does not tend to establish gross negligence, I am unable to concur in the view that the conduct of the injured boy can properly be declared negligence in law. Eor the purpose of defining my view on this question, I think certain facts, to establish which there is at least some evidence, should be added to those stated in the opinion filed on behalf of the court, or more emphasized. The boy, eight years and nine months of age, *132bad been sent across these railroad tracts on a hurried errand for some beer for supper, just as the family were about ready to sit down to the table. He therefore was unquestionably impressed by the necessity of haste in returning. As he started on his return he observed a car coming from the south, in such proximity that he deemed it unsafe to attempt to cross ahead of it, and proceeded in the general direction of his home, down the street, with his attention fixed on this car, waiting for it to pass him. The evidence is in conflict as to whether he walked close to the west track or some six or seven feet away from it. According to his testimony,, he walked near it, and was struck just as he started across it, after the north-bound car had passed him. According to the motorman’s testimony, he had turned some six or seven feet away from the track, and was coming on a line almost at right angles to it. This conduct would, of course, have made the presence of the car almost certainly apparent to him, unless he had industriously refrained from taking note of what was in plain sight. The situation in which he places himself, that of walking near the track and having just commenced to cross it, would not bring the oar within his vision, and the proximity of the north-bound car would account for his failure to hear the sound of it. His attention was fastened upon the north-bound car, which he had judged to imperil an earlier crossing, and he gave no thought to a south-bound car, having, as he testified, never known of cars passing each other in that block. Upon this subject, the testimony of the railroad employees is that the regular and customary place of passing was about three blocks north, but that it was by no means infrequent that cars, were thrown out of their time so that they passed within the block in question.
The rule asserted in many courts, that no set of facts could justify a court in holding conduct of a child of tender years, negligent as matter of law, though a jury might find it so *133as a fact, while fully conceding the power and duty of the same court to declare acts of an adult so clearly negligent as to leave no question of fact for the jury, has never seemed to me entirely logical or consistent. But the law is what the courts of last resort have decided it to be, and the rule of law above stated is too well settled in this state to be questioned by reason of the opinion of any individual as to its soundness as res integra. Applying that rule, this court has never yet held that any conduct on the part of so young a child as William Ryan could properly be declared contributory negligence as a matter of law. In Lofdahl v. M., St. P. & S. S. M. R. Co. 88 Wis. 421, a boy sixteen years old, wholly familiar with the movement of trains in the locality in question, was held to be negligent in law; but in Johnson v. C. & N. W. R. Co. 49 Wis. 529; S. C. 56 Wis. 274, a boy six years and nine months old was said to be too young to be guilty of contributory negligence as a matter of law. In McVoy v. Oakes, 91 Wis. 214, the same thing was said of a boy seven years old; and in Carmer v. C., St. P., M. & O. R. Co. 95 Wis. 513, it was said, on authority of the last-mentioned case, that a boy eight and a half years old was certainly not guilty, as a matter of law, of contributory negligence for climbing through a freight train, although the same conduct by an adult would have been held negligence by the court. It was there also said that, generally speaking, the question of a child’s due care is for the jury. Thus, it has apparently been determined by this court that it cannot be said, as matter of law, that conduct on the part of a child either six, seven, or eight and a half years old is contributory negligence. Just where the line falls between that age and sixteen when it ceases to be exclusively for the jury and may be clear enough to be passed upon by. the court, has heretofore been undetermined. In 1 Shearm. & Bedf. Neg. (5th ed.), 112, it is said that the question of the power and duty of any child between three and twelve years to. exercise care for its protection is held to be for the *134jury. All of the previous decisions of tbis court are consistent with that statement. Thus, in the following cases the question was held to have been properly one for the jury and the conduct of the trial court in submitting it met the approval of this court: Ewen v. C. & N. W. R. Co. 38 Wis. 628, where a nine-year-old boy started to run across railroad tracks, and stopped on the track, when a train was approaching close at hand and ran over him; Hemmingway v. C., M. & St. P. R. Co. 72 Wis. 49, where an eleven-year-old boy jumped from a moving train as it was passing his station; Whalen v. C. & N. W. R. Co. 75 Wis. 654, 663, where a thirteen-year-old boy walked 100 feet on a railway track in plain sight of an approaching train but did not observe it. It was said: “Had he been an adult, we should be strongly inclined to hold that contributory negligence on his part was conclusively proved. But he was not an adult. He was a little less than thirteen years old. Hnder well-settled rules of law, the court properly submitted to the jury the question of the degree of diligence required of him.” These are the principal cases in our own court in which the question of juvenile negligence has been discussed, and they seem to sustain two propositions: The one above stated, that with very young children the question must always be for the jury, unless, indeed, they are so young that the court must say they could not, under any circumstances, be chargeable with negligence; and, secondly, that above that age it is generally a jury question, and the circumstances must be very exceptional which justify the court in assuming to decide the question. Hnder the law as established in this state it seems to me certain that no court can properly hold that any conduct by a boy of the age of this one is negligence per se and as matter of law, but that the question must always be open to difference of opinion, so that it must be submitted for the unanimous decision of a jury of ordinary citizens.
Passing this consideration, and conceding the possibility *135of conduct of an eight-year-old boy being so clearly negligent as to justify withdrawal of the question from the jury, I cannot concur in the view that the evidence in the.present case is so certain, free from conflict, and unambiguous, and that the conduct disclosed is so clearly more negligent than could be expected of the great mass of children of his age and intelligence under like circumstances, that reasonable minds might not differ thereon. The evidence has been subjected to the scrutiny of the trial judge, who, having superior facilities for observing and understanding the witnesses, including the boy himself, has decided that his conduct was not so clearly negligent that ordinary minds could not honestly differ upon that question, and a jury of twelve men have unanimously decided that it was not negligent. ■ The question, as in all cases of negligence, is, What care do the great mass of children of similar age and intelligence, familiar with street cars and tracks, ordinarily exercise under circumstances like those here presented ? This question is one upon which it is peculiarly unsafe for an adult mind to attempt to be dogmatic. Multitudinous considerations are involved in juvenile conduct which could not reasonably be expected of an adult: appreciation of only part of the surrounding circumstances, mistakes in judgment, inconsiderate or hasty decision and action,— all are to be expected of the infant. If the childish mind of this boy,— burdened by his duty of haste to return to the family supper table, and perhaps by peril of punishment for delay, engrossed by thoughts of avoiding the danger from the north-bound car which he observed,— was momentarily diverted from the peril of a car coming upon him from the north, may not reasonable minds differ as to whether that is so unusual among children of his age that he must be charged • with negligence in law? It seems to me they well may, independently of the fact that minds, presumably reasonable, have differed, and the majority thereof reached a conclusion contrary to that embodied in the decision of the court. •